Citation Nr: 0903305	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for left 
knee traumatic arthritis, prior to June 14, 2007.  

3.  Entitlement to a rating in excess of 30 percent for left 
knee traumatic arthritis, since June 14, 2007.  

4.  Entitlement to a rating in excess of 10 percent for right 
knee traumatic arthritis, prior to June 14, 2007.  

5.  Entitlement to a rating in excess of 30 percent for right 
knee traumatic arthritis, since June 14, 2007.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include determination of willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2008.  A 
transcript of that hearing has been associated with the 
record.


FINDINGS OF FACT

1.  On September 17, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he desired to withdrawal his appeals as to 
the claims for service connection for sleep apnea and 
increased evaluations for his bilateral knee disabilities.

2.  In March 1996, the veteran shot his wife with a handgun 
resulting in her death.  He was arrested and subsequently 
plead guilty to involuntary manslaughter.  He served five 
years of probation.

3.  The veteran is diagnosed with PTSD due to the 
circumstances surrounding the death of his wife.

4.  In May 2008, he was pardoned by the state Parole Board.

5.  A pardon does not reverse a plea of guilty.

6.  A guilty plea to involuntary manslaughter rises to the 
level of willful misconduct for purposes of VA benefits.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the claim for sleep apnea have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the claim for a rating in excess 
of 10 percent for left knee traumatic arthritis prior to June 
14, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the claim for a rating in excess 
of 30 percent for left knee traumatic arthritis since June 
14, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the claim for a rating in excess 
of 10 percent for right knee traumatic arthritis prior to 
June 14, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the claim for a rating in excess 
of 30 percent for right knee traumatic arthritis since June 
14, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In correspondence dated on September 17, 2008, the veteran 
indicated the following: "I withdraw the issues of sleep 
apnea and bilateral knee conditions from appeal.  I am only 
pursuing SC PTSD."

Accordingly, the Board does not have jurisdiction to review 
the appeals for entitlement to service connection for sleep 
apnea and increased evaluations for bilateral knee traumatic 
arthritis and they are dismissed.

PTSD, to include Willful Misconduct

The essential facts are not in dispute.  According to an 
arrest record, in March 1996, while on active duty, the 
veteran "unlawfully and with malice and aforethought" shot 
his spouse with a handgun resulting in her death.  He was 
arrested and plead guilty to involuntary manslaughter.  A 
five year sentence was suspended and he served on probation 
for five years.  He retired from service in July 1997 and was 
given an honorable discharge.  

He testified at the hearing before the Board that he never 
served any time in jail.  In medical records he described the 
situation that his wife pulled a gun on him and, in the 
struggle to take the gun away, it discharged, she was shot, 
and bled to death.

The veteran filed claims for various medical disorders 
shortly after discharge and was granted service connection.  
In 2004, he requested increases in his various disabilities.  
In March 2004, he related that he was depressed due to 
chronic pain issues.  He was diagnosed with depression and 
started on medication.

In August 2005, he reported sleep disturbances due to a 
"personal tragedy years ago as he witnessed trauma to his 
wife during episode in which she died."   The clinical 
assessment included personal tragedy with PTSD, and anxious 
depression.

In a September 2005 VA examination on medical issues, he 
related that he was having some anxiety about his job.  That 
same month, the veteran commenced private psychological care.  
In his initial session, he related the story of his wife's 
death in 1996 and the charge of involuntary manslaughter.  
The clinical assessment was PTSD, major depression - severe 
with psychotic features, and sleep disruption.  In November 
2005, he filed a claim for PTSD.

In an August 2006 Administrative Decision, the RO determined 
that the veteran was barred from VA benefits because his 
claimed PTSD was due to willful misconduct.  That same month, 
a rating decision denied the claim for PTSD due to willful 
misconduct.  He disagreed.  Additional medical evidence 
submitted to the file reflects on-going treatment for anxiety 
and depression, and PTSD.  One private physician attributed 
the veteran's depression, anxiety, insomnia, gastroesophageal 
reflux disease, and hypertension to PTSD.  

In September 2007, the veteran filed a claim for depression.  
In an October 2007 VA examination, he reported tearful and 
depressed moods every day.  In December 2007, service 
connection was granted for major depression due to multiple 
service-connected medical disabilities.  Parenthetically, his 
current combined rating for compensation is 100 percent.

In May 2008, he received a "Certificate of Pardon" from the 
state Parole Board.  The language in the certificate 
indicates that he had lived as a law abiding citizen since 
"satisfying sentence" and that it was the Parole Board's 
opinion that he be "pardoned" effective April 2008 and 
"absolved of all legal consequences" of the crime of 
involuntary manslaughter and restored to his civil rights.

The veteran maintains that he developed PTSD due to the 
circumstances surrounding his wife's death in 1996.  He 
acknowledged that he plead guilty to involuntary manslaughter 
as a result of his wife's death.  His primarily assertion, 
rather, is that the pardon he received from the Parole Board 
should, in essence, override the willful misconduct 
determination based on his plea of involuntary manslaughter, 
which has the effect of barring him from VA benefits for 
PTSD.  The Board does not agree.

Service connection means that a disability was incurred in or 
aggravated in the line of duty in active service.  38 C.F.R. 
§ 3.1(k).  Line of duty means an injury or disease incurred 
in or aggravated during a period of service unless such 
injury or disease was the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.1(m) (emphasis added).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves the 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).  

The dictionary defines pardon as to release from punishment: 
forgive; the exemption of a convicted person from the 
penalties of an offense or crime by the power of the executor 
of the laws.  Webster's II New Riverside University 
Dictionary (1994).  

Although the veteran was pardoned of the crime of involuntary 
manslaughter, the pardon, by definition, indicates that the 
crime was committed.  A pardon does not reverse a finding of 
guilt, rather determines that the person, in fact, committed 
the crime but that they were forgiven for committing it.  The 
pardon does not override the fact that the veteran plead 
guilt to the crime of involuntary manslaughter.  

Under the South Carolina Code, under which the veteran was 
charged, involuntary manslaughter, "criminal negligence," 
is defined as the reckless disregard of the safety of others.  
A person charged with the crime of involuntary manslaughter 
may be convicted only upon a showing of criminal negligence.  
S.C. Code § 16-3-60.  Under South Carolina law, involuntary 
manslaughter is a felony, punishable by up to five years 
imprisonment.  S.C. Code § 16-3-50.

The Board finds that a plea of guilty to involuntary 
manslaughter rises to the level of willful misconduct for 
purposes of VA benefits.  In fact, the definitions of the two 
(involuntary manslaughter and willful misconduct) are 
similar.  Willful misconduct anticipates a wrongdoing with 
"wanton and reckless disregard," whereas involuntary 
manslaughter under South Carolina law (where the incident 
occurred) also considers the "reckless disregard of the 
safety of other."  

Therefore, the claim for PTSD, which is based on the 
circumstances surrounding his involuntary manslaughter plea 
(i.e., the death of his wife by gun violence), is denied due 
to willful misconduct.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issues 
presented.  First, the sleep apnea and increased rating 
claims are being withdrawn and no further due process is 
required.  As to the claim for PTSD, the facts themselves are 
not in dispute.  Rather, it involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Even so, the veteran was notified by way of letters dated in 
March 2006 and April 2006 that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
were nonetheless satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue.  Therefore, adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained VA and private 
treatment records.  Moreover, he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in September 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for service connection for sleep apnea is 
dismissed.

The appeal for a rating in excess of 10 percent for left knee 
traumatic arthritis prior to June 14, 2007, is dismissed. 

The appeal for a rating in excess of 30 percent for left knee 
traumatic arthritis since June 14, 2007, is dismissed.  

The appeal for a rating in excess of 10 percent for right 
knee traumatic arthritis prior to June 14, 2007, is 
dismissed.  

The appeal for a rating in excess of 30 percent for right 
knee traumatic arthritis since June 14, 2007, is dismissed.  

Entitlement to service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


